Citation Nr: 1138739	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by which the RO, in pertinent part, denied entitlement to service connection for headaches.  

In September 2010, the Board remanded the issue on appeal to the RO for further development of the evidence, which has been accomplished satisfactorily.


FINDING OF FACT

The evidence being at least in relative equipoise, headaches are shown to be causally related to the Veteran's active duty service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, his headaches were incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist those seeking VA benefits in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

According to the service treatment records, in October 1988, the Veteran fell down stairs and injured his left shoulder.  October 1988 dental records reflect that the Veteran also hit the left side of his face during the fall.  The objective dental examination revealed some abrasions on the left mandible and left mentum.  No fractures were observed, and a panoramic radiograph was unremarkable.  In July 1989, the Veteran as involved in a fight.  Apparently he sustained an eye injury.  An undated medical treatment note reflects that the Veteran underwent an X-ray study of the skull and that no skull fracture was found.  

The service treatment records indicate no headaches other than in July 1989 after the fight and eye injury noted above.  On separation, the Veteran was found to be neurologically normal, and he himself denied a head injury in the report of medical history he completed just prior to separation.  

In his May 2004 claim for benefits, the Veteran indicated that he had been suffering from headaches since 1991.

On June 2004 VA general medical examination, all neurological findings were normal.  The examiner, however, diagnosed headaches.  

An August 2006 buddy statement reflects that the in approximately October 1988, the Veteran fell down a staircase and was "out" for a few minutes.

On VA examination in December 2007, the Veteran indicated that he began to experience headaches in 1990.  The Veteran stated that he did not report the headaches.  He complained of infrequent headaches that occurred once or twice a week.  The objective neurological examination was normal.  

On May 2010 VA neurological examination, the Veteran indicated that while deployed in the Persian Gulf, he was exposed to numerous blasts.  The Veteran also recounted that while in Saudi Arabia, he fell down wet stairs and experienced loss of consciousness resulting in confusion.  After reviewing the record and examining the Veteran, the examiner concluded that the Veteran did not suffer a traumatic brain injury in service.  

In conjunction with an October 2010 VA neurological examination, the examiner reviewed the claims file.  On examination, the Veteran reported head pains that began to occur after he fell down a staircase during service in Saudi Arabia that entailed a brief loss of consciousness and no hospital admission.  The Veteran described the headaches as brief intense shooting pains in the occipital area that resolved rapidly without medication.  In the examination report, the examiner remarked that there was no evidence of migraines.  The examiner opined that the Veteran's shooting head pains were not likely related to the in-service fall.  The Veteran's headaches were not typical and certainly not typical of traumatic headaches.  The examiner asserted that the Veteran's headaches were due to stress and that they had their onset 12 years earlier.  The Board observes that previously in the examination report, the examiner, apparently while noting the medical history as described by the Veteran, wrote that the Veteran had a 12-year history of headaches since service in Saudi Arabia.

Analysis

The Board does not doubt that the Veteran suffers from headaches or that he lost consciousness for a short time after a fall in service.  The Board finds no reason to question the Veteran's credibility especially in light of the fact that the Veteran's assertions regarding loss of consciousness are corroborated in a buddy statement.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions).  

The question herein, however, is whether the headaches that the Veteran is experiencing currently are related to service.  The evidence in this regard is somewhat equivocal.  The Veteran has insisted that his currently claimed headaches began to occur in service.  Lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.

Headaches are given to lay observation.  Indeed, they are subjective and only apparent to the one suffering from them.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  Thus, the Veteran is competent to testify regarding the presence of headaches.  Because the Board finds the Veteran credible and because he has regularly maintained that headaches have continued since service, which he is competent to do, continuity of symptomatology has been shown, and service connection for headaches must be granted.  38 C.F.R. § 3.303; Gilpin, supra.

The Board is aware that the Veteran did not report headaches in service.  However, this fact, in and of itself, does not render his current assertions incredible.  As well, the fact that the Veteran denied a head injury on separation does not serve to discredit his assertions.  The significant factor herein is that headaches have persisted since service, whether the result of a loss of consciousness or not.  Finally, the Board finds that the October 2010 VA medical examination report does not contradict the Board's findings herein.  The fact that the examiner stated that the Veteran had suffered from headaches for 12 years is likely a statement made in error.  When viewing statement in the context of the examination report, it is clear that the examiner was mistaken as to the number of years since the Veteran separated from service.  The examiner did, however, state that the Veteran's headaches began in service.  This is all the information the Board needs in order to grant service connection for headaches.  38 C.F.R. § 3.303.  It appears that the type of headaches from which the Veteran suffers are not due to head trauma in service.  Nonetheless, they had their onset in service.  As such, service connection for headaches must be granted.  Id.  

In short, when viewing the evidence herein in the light most favorable to the Veteran, it is clear that the evidence for and against the claim is at least in relative equipoise.  In such circumstances, the appellant prevails.  38 U.S.C.A. § 5017; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


